 



Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into by and between John S. Brittain, Jr. (“Employee”), residing at
11300 Peacock Hill Way, Great Falls, VA 22066, and American Management Systems,
Incorporated (“AMS”), with its principal place of business at 4050 Legato Road,
Fairfax, VA, 22033, (each individually a “Party” and collectively “the
Parties”), and is effective as of the date of execution by Employee.

     WHEREAS, Employee is employed by AMS as an Executive Vice President and
Chief Financial Officer; and

     WHEREAS, pursuant to this Agreement, Employee and AMS agree to end the
employment relationship as of September 30, 2003; and

     WHEREAS, AMS wishes to provide Employee assistance in transitioning from
AMS employment and so has offered, and Employee has agreed to accept, this
Agreement as set forth below; and

     WHEREAS, the Parties agree that it is in their mutual interest to resolve
all matters between them on an amicable basis;

     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the Parties
acknowledge, it is agreed as follows:

          1. Separation from Employment.

               Employee’s last day as an AMS employee will be September 30, 2003
(the “Separation Date”).

          2. Severance and Other Consideration.

    (a) In consideration for Employee’s promises in this Agreement, and in full
settlement and release of any actual or potential claims, AMS agrees to do the
following:       i) pay to Employee the sum of Four Hundred Thousand Dollars
($400,000.00) which constitutes an amount equal to one year of Employee’s
current base salary;

-1-



--------------------------------------------------------------------------------



 



      ii) pay to Employee an additional payment in the amount of Three Hundred
Sixty-Two Thousand Dollars ($362,000.00);       iii) pay on behalf of Employee
eighteen (18) months of premiums for health and dental insurance continuation
coverage under any AMS health plan in which Employee is enrolled as of the
Separation Date pursuant to Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”), less the employee portion of such premiums which
Employee agrees to timely pay on a monthly basis, such coverage not to extend
beyond March 31, 2005. AMS’s share of the premiums paid for such plans shall not
constitute taxable income to Employee. In the event that Employee secures
alternative coverage before the expiration of this time period, AMS’s obligation
hereunder will cease;       iv) provide Employee with the option of recording an
outgoing message for his AMS voicemail box that contains information as to where
he can be reached. AMS will maintain the outgoing message in the voicemail
system for three (3) months after the Separation Date. Employee shall provide
AMS with the contents of this outgoing message and AMS shall have the right to
approve of the contents of any such message;       v) provide Employee with
executive outplacement services through Right Management Consultants’
Professional Management Service program or another outplacement services company
selected by Employee for a period of up to twelve (12) months after he first
engages services with Right Management Consultants or another outplacement
services company, subject to advance consultation with and written approval by
AMS’s Chief Human Resources Officer; and       vi) consult with Employee as to
the content of any press release relating to his departure from AMS.

    (b) Within thirty (30) days following the receipt by AMS of this Agreement
signed by Employee, seventy-five percent (75%) of the payments referenced in
Sections 2(a)(i) and (ii) will be made by direct        

-2-



--------------------------------------------------------------------------------



 



    deposit into Employee’s bank account into which his paychecks are currently
deposited. These payments shall be subject to all legally required withholdings
and deductions. The remaining twenty-five percent (25%) of the payments
contemplated under Sections 2(a)(i) and (ii) shall be paid with interest, at the
federal prime rate, two (2) months after the Separation Date, provided Employee
has fully complied with the obligations set forth in this Agreement. This second
payment will be subject to all legally required withholdings and deductions. If
Employee has not complied with the obligations in this Agreement, in particular
Sections 11, 12, 13, 16, 17 and 21, Employee shall not be entitled to, nor shall
Employee be paid, the remaining twenty-five percent (25%) of the severance
payment referenced in Sections 2(a)(i) and (ii) above.

         Employee understands that AMS will not provide him with severance pay
or any of the other benefits listed above if he revokes his signature as
provided for in Section 18 of this Agreement.

         3. Consideration Acknowledgement.

         The Parties agree that AMS’s promises in Section 2 are in full, final
and complete settlement of all claims Employee may have against AMS, its
affiliates, past and present officers, directors, employees, agents, successors
and assigns, and exceed those to which Employee otherwise would be entitled
absent his promises in this Agreement.

         4. Stock Options and Restricted Stock.

         The Employee was granted a nonqualified stock option for 65,000 shares
of common stock of AMS at a strike price equal to $19.12 on March 11, 2002 and
an additional nonqualified stock option grant for 40,000 shares of common stock
of AMS at a strike price equal to $11.04 on March 6, 2003. All of Employee’s
stock options shall fully vest on the Separation Date. Employee shall retain the
right to exercise any of his outstanding stock options through September 30,
2004. Additionally, Employee’s Five Thousand (5,000) shares of AMS common stock
granted in the form of deferred stock units shall fully vest on Separation Date.
Employee acknowledges and recognizes that he is subject to all applicable laws
and regulations with regard to trading in AMS securities. Accordingly, in order
to ensure compliance with all applicable laws and regulations, Employee agrees
to clear any intended acquisition or disposition of AMS securities with AMS’s
Office of the General Counsel.

-3-



--------------------------------------------------------------------------------



 



         5. Other Welfare Benefit Plans.

         This Agreement does not affect in any way Employee’s rights to any
vested amounts in his accounts under the American Management Systems, Inc.
401(k) Plan, the American Management Systems, Inc. WealthBuilder Plan, the
American Management Systems, Incorporated Deferred Compensation Plan, and the
American Management Systems, Incorporated StockBuilder Plan.

         6. Accrued Vacation.

         AMS will pay Employee any accrued but unused annual leave at current
rate of pay as of his Separation Date, in accordance with AMS policies. Such
payment will be disbursed by check made payable to Employee no later than the
next regularly scheduled payday after the Separation Date and delivered to
Employee’s home address.

         7. Business Expenses.

         AMS will reimburse Employee for legitimate business expenses incurred
on or before the Separation Date in accordance with AMS’s expense reimbursement
practices so long as such expenses are submitted on or before October 31, 2003.

         8. Non-Admission of Liability.

         Nothing in this Agreement shall be construed as an admission of
liability by AMS, its affiliates, or its past and present officers, directors,
employees or agents, and AMS specifically disclaims liability to or wrongful
treatment of Employee on the part of itself, its affiliates, and its past and
present officers, directors, employees and agents.

         9. No Pending Actions.

         Employee represents that he has not filed any complaints or charges
against AMS with the U.S. Department of Labor, the Equal Employment Opportunity
Commission, or with any other federal, state or local agency or court, and
covenants that he will not seek to recover on any claim released in this
Agreement. To the extent permitted by law, Employee promises that he will not
voluntarily assist any third party in pursuing any legal claim against AMS, and
he will immediately notify AMS if he is asked to provide such assistance.

         10. Legal Fees and Indemnification.

  (a) In the event that Employee is made a party, or, is threatened to be made a
party, to any action, suit or proceeding, whether civil, criminal,
administrative, or

-4-



--------------------------------------------------------------------------------



 



    investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer or employee of AMS, or is or was serving at the request of AMS
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Employee’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, the Employee shall be indemnified
and held harmless by AMS to the fullest extent permitted or authorized by AMS’s
certificate of incorporation and by-laws. To the extent consistent with the
foregoing, this obligation to indemnify the Employee and hold him harmless shall
continue even if he has ceased to be a director, officer, member, employee or
agent of AMS or other such entity described above, and shall inure to the
benefit of the Employee’s heirs, executors and administrators. AMS shall advance
to the Employee all reasonable costs and expenses incurred by him in connection
with a Proceeding within twenty (20) days after receipt by AMS of a written
request for such advance. Such request shall include an undertaking by the
Employee to repay the amount of such advance if it shall ultimately be
determined that the Employee is not entitled to be indemnified against such
costs and expenses.     (b) Neither the failure of AMS (including its Board,
independent legal counsel or stockholders) to have made a determination before
such Proceeding concerning payment of amounts claimed by the Employee under
Subsection (a) above that indemnification of the Employee is proper because he
has met the applicable standards of conduct, nor a determination by AMS
(including its Board, independent legal counsel or stockholders) that the
Employee has not met such applicable standards of conduct, shall create a
presumption that the Employee has not met the applicable standards of conduct.

         With respect to any claim(s) that may be advanced against Employee
personally for actions lawfully taken during the ordinary course of his
employment with AMS, Employee shall be entitled to the same right to
indemnification by AMS that is afforded to similarly situated employees of AMS,
namely the indemnification rights that may exist under AMS’s insurance policies
or in an individual employment agreement. No provision in this Agreement shall
be construed to create any additional rights to indemnification.

-5-



--------------------------------------------------------------------------------



 



       11.  Transfer of Duties.

         Employee shall take all steps reasonably requested by AMS to ensure an
orderly transfer of his duties as an officer and/or director of AMS and its
subsidiaries and shall take all steps reasonably necessary to ensure that the
accounts of AMS and each of its subsidiaries of which Employee is a director or
officer immediately prior to the Separation Date in respect of the 2002
financial year (or part thereof) are finalized and, if requested by AMS,
approved by Employee on or prior to the Separation Date.

       12. Ongoing Cooperation.

       In the event that a third party pursues a legal claim against AMS
relating in any way to any task or project on which Employee worked while at
AMS, Employee agrees to provide reasonable and lawful cooperation to AMS in its
defense against such claim. AMS shall pay any reasonable expenses incurred by
Employee in connection with such cooperation. Employee voluntarily agrees to
make himself available to AMS for interviews and to provide AMS with truthful
and accurate information including, but not limited to, documents, testimony, or
written or oral statements. Employee agrees to notify AMS, directly or through
counsel, within five (5) days of receipt of any subpoena regarding his
employment with AMS so that AMS may take any action that it deems appropriate to
protect its proprietary and other interests.

     13. Employee’s General Release and Covenant Not to Sue.

     Employee covenants not to sue, and fully and forever releases and
discharges AMS, its subsidiaries, affiliates, divisions, successors and assigns,
together with its past and present shareholders, directors, officers, employees,
and agents (collectively, the “Releasees”) from any and all claims, debts,
liens, liabilities, demands, obligations, acts, agreements, causes of action,
suits, costs and expenses (including attorneys’ fees), damages (whether
pecuniary, actual, compensatory, punitive or exemplary) or liabilities of any
nature or kind whatsoever in tort, contract, or by federal, state or local
statute, regulation or order, law or equity or otherwise, whether now known or
unknown; provided, however, that nothing in this Agreement shall either waive
any rights or claims of Employee that arise after the date Employee signs this
Agreement or which, as a matter of law, cannot be released or waived. Moreover,
nothing in this Agreement shall impair or preclude Employee’s right to claim
reasonable expenses, legal fees or indemnification pursuant to Sections 10 and
12, or to take action to enforce the terms of this

-6-



--------------------------------------------------------------------------------



 



Agreement. This release includes, but is not limited to, claims arising under
federal, state or local laws prohibiting employment discrimination, including
but not limited to Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act, as amended, or the Americans with
Disabilities Act; claims under the Worker Adjustment and Retraining Notification
Act; claims for attorneys’ fees or costs; workers’ compensation claims; any and
all claims regarding any employment contract, whether written, oral, implied or
otherwise; claims relating to AMS’s right to terminate its employees; claims for
salary, payments in lieu of extended leave, incentive payments or any other
remuneration, or any other claims under federal, state, or local statute,
regulation or ordinance, common law, or any other law whatsoever, to the fullest
extent permitted by law. Employee expressly agrees and understands that this is
a

GENERAL RELEASE.

         14. AMS’s Release and Covenant Not to Sue.

         Except as otherwise stated in this Section 14, AMS, on its sole behalf,
agrees not to sue, and further agrees to release, Employee with respect to any
claims, whether known or unknown, that it now has, has ever had, or may ever
have, against Employee related to any act or omission arising from and during
the course of Employee’s employment with AMS and occurring or existing on or
prior to the date on which AMS executes this Agreement, except, however, this
release is not intended, nor shall it be construed, to be a release of any
claims that may be brought by AMS against Employee for fraud, embezzlement,
misrepresentation, misappropriation, breach of fiduciary duty, or similar
intentional wrongdoing. AMS confirms that it has not filed any legal proceedings
against Employee; that it has not transferred any such claims to any other
person or entity; and that as of the date of AMS’s execution of this Agreement,
AMS is unaware of any claim that falls within the exceptions to this release as
set forth in this Section 14. Furthermore, this release is not intended, and
shall not be construed, to extend to any of Employee’s undertakings under this
Agreement or under the AMS Confidentiality and Intellectual Property Rights
Agreement signed by Employee on March 11, 2002.

         15. Employment Verification.

         Employee shall direct all employment verification inquiries to Ms.
Patricia Bradshaw, Vice President, Human Resources Operations, AMS, 4050 Legato
Road, Fairfax, VA 22033, who shall provide requestor only Employee’s dates of
employment and last job title and shall confirm his most recent salary.

-7-



--------------------------------------------------------------------------------



 



         16. Confidential Information and Return of Company Property.

         Employee acknowledges that all confidential information regarding the
business of AMS compiled by, created by, obtained by, or furnished to, Employee
during his employment with AMS is the exclusive property of AMS. On or before
the Separation Date, Employee shall return to AMS all originals and copies of
any material involving such confidential information. Employee further agrees
that such confidential information is a valuable and unique asset of AMS and
agrees that he will not at any time after execution of this Agreement, directly
or indirectly, divulge or use such information, whether or not such information
is in written or other tangible form unless required by law. Employee also shall
return to AMS on or before the Separation Date any items in his possession,
custody or control that are the property of AMS including, but not limited to,
his computer, employee manual, passwords, office equipment, identification card,
parking pass and office keys. In the event that AMS believes that Employee has
not returned its confidential information or property, AMS shall notify Employee
in writing of its belief and basis for its claim. Employee shall have seven
(7) days to cure the alleged defect or verify in writing that he has returned
the confidential information or company property.

         17. Non-Disparagement.

         Subject to Employee’s obligation to provide truthful and accurate
information in legal proceedings, Employee agrees that he will not voluntarily
make any negative or disparaging statements (written or oral) about AMS or any
of its directors, officers or employees. It is not AMS management’s intent to
disparage Employee’s work abilities or to impede Employee’s ability to secure
alternate employment. In the event that Employee notifies the AMS Chief Human
Resources Officer of an alleged disparagement by a specific AMS employee, AMS
shall investigate such allegation, and if determined to be necessary, take
appropriate action to deter any such conduct.

         18. Execution and Revocation Periods.

         Employee acknowledges that he has been given at least twenty-one
(21) days to consider this Agreement and that he has seven (7) days from the
date he executes this Agreement in which to revoke it and that this Agreement
will not be effective or enforceable nor the payments and other benefits set
forth in Section 2(a) provided until after the seven (7) day revocation period
ends. Employee’s signature below, on a date before the expiration of the
twenty-one (21) day

-8-



--------------------------------------------------------------------------------



 



review period, shows that he has waived any of the remaining time within the
twenty-one (21) days. Revocation can be made by delivery of a written notice of
revocation to Mr. Garry Griffiths, Chief Human Resources Officer, American
Management Systems, Inc., 4050 Legato Road, Fairfax, VA, 22033, by midnight on
or before the seventh (7th) calendar day after Employee signs the Agreement.

         19. Consultation with Counsel and Voluntary Acceptance.

         Employee acknowledges that he has been advised to consult with an
attorney of his choice with regard to this Agreement. AMS agrees to contribute
up to Three Thousand Dollars ($3,000.00) towards legal expenses incurred by
Employee for legal consultation, provided AMS receives a written invoice for
such expenses from Employee’s attorney representing that such services have, in
fact, been provided. Monies paid to Employee for legal expenses will be
considered taxable income to Employee. Furthermore, Employee hereby acknowledges
that he understands the significance of this Agreement, and represents that the
terms of this Agreement are fully understood and voluntarily accepted by him.

         20. Binding Effect.

         This Agreement shall be binding on AMS and Employee and upon their
respective heirs, administrators, representatives, executors, successors and
assigns, and shall run to the benefit of the Releasees and each of them and to
their respective heirs, administrators, representatives, executors, successors
and assigns.

         21. Non-Compete, Non-Solicitation Provisions.

         Employee acknowledges that in the course of his employment with AMS he
has been exposed to a significant amount of highly confidential information
about AMS and its clients, business practices and strategies and that even
inadvertent disclosure of this information would cause AMS great harm.
Accordingly Employee agrees that:

  (a) for twelve (12) months from the Separation Date (the “Restricted Period”)
he will not, on his own behalf or on behalf of any other person or entity,
directly or indirectly solicit for the provision of, or provide competitive
products or services to, any AMS customers for which he provided products and
services on behalf of AMS during the two (2) years prior to the Separation Date,
or any prospective customers that AMS was actively soliciting to become clients
during the two (2) years prior to his Separation Date and in which Employee had
any

-9-



--------------------------------------------------------------------------------



 



    involvement in the solicitation or proposal process. “Competitive Products
or Services” shall be defined as products or services, which are in whole or in
part similar to AMS’s proprietary products or to services then available from
AMS on the Separation Date;     (b) during the Restricted Period, Employee will
not directly or indirectly, on his own behalf or in aid of another person or
entity, hire or engage or solicit for hire or engagement any individual who was
an employee of AMS in the three (3) months prior to the solicitation or hire;  
  (c) Employee agrees that the above restrictions are reasonable – including the
short length of time, and the limitation as to AMS customers and prospective
customers – and do not unreasonably restrict his ability to earn a living after
the Separation Date. Employee further agrees that these restrictions protect
AMS’s legitimate business interests. Employee also agrees that in addition to
any other remedies, including an action for damages, AMS also may seek
injunctive relief against Employee for violation of this Section.

         At the sole discretion of AMS, any of the provisions of Section 21 may
be waived by the Chief Human Resources Officer, but such waiver must be in
writing.

         22. Entire Agreement.

         This Agreement sets forth the entire agreement between Employee and
AMS, and fully supersedes any and all prior agreements or understandings,
whether written or oral, between them regarding its subject matter; provided,
however, that nothing in this Agreement is intended to or shall be construed to
modify, impair or terminate any obligation (a) of Employee pursuant to the AMS
Confidentiality and Intellectual Property Rights Agreement signed by Employee on
March 11, 2002, that by its terms imposes obligations that survive Employee’s
separation from employment with AMS (copy attached as Exhibit A), or (b) of
Employer pursuant to any agreements establishing the terms of benefit or long
term compensation plans with the exception of any stock option agreements.
Employee acknowledges that he has not relied upon any statement or
representation, written or oral, by any AMS Releasee that is not set forth or
referenced in this Agreement.

-10-



--------------------------------------------------------------------------------



 



         23. Amendment.

         This Agreement may be modified only by written agreement signed by both
Parties.

         24. Choice of Law.

         This Agreement shall be governed in all respects by the laws of the
Commonwealth of Virginia, without regard to its conflict of laws principles.

         25. Confidential Nature of Agreement.

         Employee agrees to keep both the existence and the terms of this
Agreement confidential and not reveal its contents to any person or entity
(including former and current employees of AMS). Notwithstanding the foregoing,
Employee may discuss this Agreement with his attorney, immediate family members,
financial consultants, or as otherwise required by law. However, Employee must
advise whomsoever he tells that he/she has the same confidentiality obligations
as Employee. This confidentiality provision is an essential part of the
consideration for AMS to enter into this Agreement and if breached, AMS would be
irreparably harmed and entitled to recover damages.

         26. Counterparts.

         This Agreement may be signed in counterparts and each such counterpart
shall be deemed to be an original but together all such counterparts shall be
deemed a single Agreement.

         27. Interpretation and Severability.

         The language in this Agreement shall be construed as a whole and will
be given its fair meaning. This Agreement will not be interpreted for or against
any Party. In the event that any one or more of the provisions contained herein
shall for any reason be held to be unenforceable in any respect under the law of
any state or of the United States, such unenforceability shall not affect any
other provision of this Agreement, but, with respect only to that jurisdiction
holding the provision to be unenforceable, this Agreement shall be construed as
if such unenforceable provision had never been in the Agreement.

         28. Arbitration.

         Any dispute or controversy arising under or in connection with this
Agreement shall be settled by arbitration, in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association. Arbitration shall occur before a single arbitrator, provided,
however, that if the Parties cannot agree on the selection of such arbitrator

-11



--------------------------------------------------------------------------------



 



within thirty (30) days after the matter is referred to arbitration, each Party
shall select one arbitrator and those arbitrators shall jointly designate a
third arbitrator to comprise a panel of three arbitrators. The decision of the
arbitrator shall be rendered in writing, shall be final, and may be entered as a
judgment in any court in the Commonwealth of Virginia. AMS and the Employee each
irrevocably consent to the jurisdiction of the federal and state courts located
in the Commonwealth of Virginia for this purpose. The arbitrator shall be
authorized to allocate the costs of arbitration between the Parties.
Notwithstanding the foregoing, AMS, in its sole discretion, may bring an action
in any court of competent jurisdiction to seek injunctive relief in order to
avoid irreparable harm and such other relief as AMS shall elect to enforce the
obligations undertaken by the Employee pursuant to Sections 12, 16, 17 and 21
hereof.

 

PLEASE READ CAREFULLY.
THIS AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
EMPLOYEE’S SIGNATURE BELOW ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT,
UNDERSTANDS ITS TERMS, AND HAS ENTERED INTO IT VOLUNTARILY AND KNOWINGLY.

        Dated:  09/09/03   /s/ John S. Brittain, Jr.  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      John S. Brittain, Jr.   Dated:   09/09/03

--------------------------------------------------------------------------------

  AMERICAN MANAGEMENT SYSTEMS, INCORPORATED                             By: /s/
Garry Griffiths      

--------------------------------------------------------------------------------

Garry Griffiths
Executive Vice President &
   Chief Human Resources Officer

-12-